Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-2005

Jetter v. Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1976




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Jetter v. Beard" (2005). 2005 Decisions. Paper 1245.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1245


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-160                                                    NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 04-1976
                                ________________

                                DION M. JETTER,
                                         Appellant

                                           v.

           JEFFREY A. BEARD, Secretary at the Department of Corrections;
           JOHN MADDEN, Vice President at Wexford Health Sources, Inc.;
 KENNETH D. KYLER, Supt of SCI Huntington; A. SCOTT WILLIAMSON, Deputy
  Supt for Centralized Services at SCI Huntington; JEAN A. HOOVER, Wexford Site
  Administrator at SCI Huntington; GEORGE N. PATRICK, Deputy Supt for Facility
   Management at SCI Huntington; ROEMER, Medical Director for Wexford Health
    Sources, Inc. at SCI Huntington; EUGENE POLMUELLER, Psychiatrist at SCI
   Huntington; MARY LOU SHOWALTER, Nurse Supv at SCI Huntington; LUIS
ARANEDA, SCI Huntington; BRIAN HARRIS, Lieutenant at SCI Huntington; STEVEN
 G. POLTE, Education Director; MICHELLE COINER, Librarian at SCI Huntington;
   RAONE LYTLE, Librarian at SCI Huntington; C. KITCHEN, Lieutenant at SCI
Huntington; R. SMITH, Lieutenant at SCI Huntington; DIANA G. BANEY, Supt Asst at
   SCI Huntington; GLOVER, Sgt. at SCI Huntington; KEVIN C. Halloran, CEO of
                             Wexford Health Sources, Inc.
                              _______________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                           (D.C. Civ. No. 03-cv-00827)
                       District Judge: Christopher C. Conner
                  _______________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   March 3, 2005

               Before: ALITO, McKEE and AMBRO, Circuit Judges

                               (Filed: May 5, 2005)
                              ____________________
                                        OPINION
                                _______________________
PER CURIAM

       Appellant Dion Jetter, a state prisoner proceeding pro se, appeals the order of the

United States District Court for the Middle District of Pennsylvania dismissing his

complaint filed pursuant to 42 U.S.C. § 1983. For the reasons that follow, we will

dismiss the appeal as frivolous. See 28 U.S.C. § 1915(e)(2)(B).

       Because we write only for the parties, we will briefly summarize only those facts

essential to our disposition of this appeal. In September 2001, while incarcerated at the

Huntington State Correctional Institution (“SCI-Huntingon), Jetter began experiencing

partial loss of sensation in his toes and lower legs, and lower back pain. At that time,

Jetter requested a referral to a neurologist. Dr. Paul Roemer denied the request, instead

prescribing Jetter Prednisone for his symptoms.

       On November 10, 2001, Jetter complained of an irregular heartbeat. After

checking Jetter’s vital signs, a nurse at SCI-Huntington conducted an electrocardiograph

examination (“EKG”). A physician’s assistant, and specialist in cardiology, then

examined Jetter and determined that he was experiencing atrial fibrillation. Jetter alleges

that the nurse began preparing for his transfer to a local hospital, but that after

questioning its necessity, Dr. Roemer denied the transfer. Instead, Dr. Roemer prescribed

Jetter Coumadin, Tenormin and aspirin, and returned him to his cell. On November 11,

2001, Jetter complained of a “continuous irregular heartbeat.” Approximately four hours

                                               2
later, Jetter was examined in his cell by two nurses who took his blood pressure four or

five times, and checked his heartbeat with a stethoscope. According to Jetter, that same

day, Dr. Roemer refused his “pleas for a referral to a neurologist and cardiologist” and

told Jetter that he would not allow him to be transferred to a local hospital.

       In 2003, after exhausting his administrative remedies, Jetter initiated the

underlying action in the District Court for the Middle District of Pennsylvania. Jetter

alleged in the District Court that Dr. Roemer violated his Eighth Amendment rights by his

“grossly incompetent response” to Jetter’s serious medical needs, and failure to inform

Jetter of Prednisone’s side effects. Jetter also alleged that Jeffrey Beard, Kevin Halloran,

John Madden, Jean Hoover, Mary Lou Showalter, Kenneth Kyler, Scott Williamson, and

George Patrick violated his Eighth Amendment rights because they “knew or should

reasonably have known” that Dr. Roemer’s actions would cause Jetter unnecessary and

wanton infliction of pain, and further injury. Jetter contends that he continues to suffer

“neurological spasms,” high blood pressure, headaches, and “anxiety” over his medical

condition. On March 24, 2004, after twice allowing Jetter to amend his complaint, the

District Court granted motions to dismiss filed on behalf of defendants Halloran, Madden,

Hoover, and Roemer and dismissed Jetter’s claims against the remaining defendants as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). This timely appeal followed.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review of a dismissal order for failure to state a claim, see Angstadt v. Midd-West Sch.



                                              3
Dist., 377 F.3d 338, 342 (3d Cir. 2004), or for frivolousness. See Mitchell v. Horn, 318

F.3d 523, 530 (2003). Because Jetter’s appeal lacks arguable merit in law or fact, we will

dismiss it as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B). See Neitzke v. Williams,

490 U.S. 319, 325 (1989).

       “It is well-settled that claims of negligence or medical malpractice, without some

more culpable state of mind, do not constitute ‘deliberate indifference.’” Rouse v.

Plantier, 182 F.3d 192, 197 (3d Cir. 1999); see also White v. Napoleon, 897 F.2d 103,

108 (3d Cir.1990) (concluding that mere medical malpractice cannot give rise to a

violation of the Eighth Amendment). Only “unnecessary and wanton infliction of pain”

or “deliberate indifference to the serious medical needs” of prisoners is sufficiently

egregious to rise to the level of a constitutional violation.1 White, 897 F.2d at 108-09

(quoting Estelle v. Gamble, 429 U.S. 97, 103 (1976)).

       Here, the District Court properly disposed of Jetter’s Eighth Amendment claim

against Dr. Roemer because Jetter’s allegations do not suffice to show reckless disregard

with respect to the care he received. See Farmer v. Brennan, 511 U.S. 825, 836 (1994)

(providing that to act with deliberate indifference is to recklessly disregard a substantial

risk of serious harm). Instead, the evidence establishes that Jetter received care for his

medical conditions, including evaluations by various medical personnel, prescriptions for




   1
    The District Court assumed that Jetter had alleged an objectively serious medical
condition.

                                              4
several different medications, and an EKG performed by medical personnel at SCI-

Huntington. Although Jetter argues that Dr. Roemer should have referred him to a

specialist or local hospital, these allegations are simply not enough, in and of themselves,

to state a claim under the Eighth Amendment. See Estelle, 429 U.S. at 107; see also

White, 897 F.3d at 110 (concluding that a doctor’s disagreement with the professional

judgment of another doctor is not actionable under the Eighth Amendment). Moreover,

to the extent that there was any delay in Jetter receiving medical attention on November

11, 2001, the delay did not rise to the level of deliberate indifference. See Rouse, 182

F.3d at 197. Finally, we agree with the District Court that Dr. Roemer’s alleged failure to

inform Jetter of the side effects of Prednisone amounts to nothing more than negligence.

See, e.g., Estelle, 429 U.S. at 105-06 (concluding that mere negligence or inadvertence

will not satisfy the deliberate indifference standard). In short, while Jetter would have

preferred a different course of treatment, his preference does not establish a cause of

action. Inmates of Allegheny Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979) (noting that

courts will “disavow any attempt to second-guess the propriety or adequacy of a particular

course of treatment . . . which remains a question of sound professional judgment”

(citations omitted)). Accordingly, because Jetter has failed to show that the medical

treatment he received was a result of deliberate indifference, he has not established an

Eighth Amendment claim against Dr. Roemer.

       We also agree with the District Court that Jetter failed to state an Eighth



                                              5
Amendment claim against supervisory defendants Beard, Halloran, Madden, Hoover,

Showalter, Kyler, Williamson, and Patrick. Liability under § 1983 cannot be imposed on

a supervisor on the basis of respondeat superior. Personal involvement must be alleged

and is only present where the supervisor directed the actions of supervisees or actually

knew of the actions and acquiesced in them. See Rode v. Dellarciprete, 845 F.2d 1195,

1207 (1988). Jetter simply has not alleged any facts to support a conclusion that the

supervisory defendants had personal involvement in the medical treatment he received at

SCI-Huntington. Accordingly, the District Court did not err in dismissing Jetter’s Eighth

Amendment claims against Beard, Halloran, Madden, Hoover, Showalter, Kyler,

Williamson, and Patrick.

       Finally, Jetter has filed in this Court a motion to stay the proceedings until such

time as defendants Beard, Showalter, Kyler, Williamson, and Patrick enter an appearance

in the District Court. For the reasons discussed herein, because the District Court

properly dismissed Jetter’s claims as to defendants Beard, Showalter, Kyler, Williamson,

and Patrick pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), the motion to stay is denied.

       For the foregoing reasons, we will dismiss the appeal as frivolous.